Citation Nr: 0713700	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-41 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The appellant had active military service from September July 
1966 to October 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that determined that the character of the 
appellant's discharge from service constitutes a bar to the 
payment of VA benefits.  The appellant perfected a timely 
appeal of this determination to the Board. 

In February 2007, the appellant, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the appellant seeks entitlement to service 
connection for diabetes mellitus type II, to include a 
secondary to Agent Orange exposure.  In July 2002, the RO 
issued an administrative decision denying the veteran's claim 
due to the character of the veteran's discharge.  The RO 
determined that the discharge for the period of service from 
July 13, 1966 to October 1970 is considered to have been 
under dishonorable conditions for VA purposes and is a bar to 
VA benefits.  

In this case, the Board notes that the veteran filed his 
claim for service connection in March 2002.  When a veteran 
files a claim with VA, VA is required to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).  
This assistance requires, in part, that VA specifically 
inform the veteran and his representative regarding:  (1) 
information and evidence not of record that is necessary to 
substantiate the claim; (2) information and evidence that VA 
will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

In addition, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies to 
this claim.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006), found that appropriate 
VCAA notice must be affirmatively provided by VA prior to the 
initial adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.

In this case, neither the veteran nor his representative has 
been issued any sort of notification of the effect of the 
VCAA on his claim or what VA would do pursuant to the VCAA 
to assist him with respect to this claim.  And the veteran 
and his representative were not provided with adequate 
notice as to the information or evidence needed to 
substantiate the claim involving whether the character of 
discharge is a bar to benefits under 38 C.F.R. § 3.12 
(2005).  The Board therefore finds that this matter should 
be remanded so that the veteran may be afforded proper 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), to 
also include notice that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted and an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the appellant and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim 
for service connection as well as the 
information or evidence needed to 
substantiate a claim involving whether 
the character of discharge is a bar to 
benefits under 38 C.F.R. § 3.12 (2006).  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
RO should send the appellant a notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim addressed in this remand, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should furnish to 
the appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




